Exhibit 10.1


SALES CONTRACT


BY AND BETWEEN

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership,

as Seller

and

POST APARTMENT HOMES, L.P.,
a Georgia limited partnership,

as Purchaser

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I -- PROPERTY TO BE CONVEYED      1       ARTICLE II -- PURCHASE PRICE  
 2       ARTICLE III -- TITLE AND SURVEY OBJECTIONS    5       ARTICLE IV --
ITEMS TO BE DELIVERED BY SELLER AT CLOSING    5       ARTICLE V -- ITEMS TO BE
DELIVERED BY PURCHASER AT CLOSING    7       ARTICLE VI - SELLER'S DELIVERY OF
DOCUMENTS    8       ARTICLE VII -- APPORTIONMENTS    9       ARTICLE VIII --
TIME AND PLACE OF CLOSING AND CLOSING COSTS    11       ARTICLE IX-- CONDITIONS
PRECEDENT    12       ARTICLE X - DAMAGE, DESTRUCTION OR EMINENT DOMAIN    12  
    ARTICLE XI -- REMEDIES    13       ARTICLE XII -- NOTICES    13      
ARTICLE XIII -- ACCESS    15       ARTICLE XIV - NO BROKER    16       ARTICLE
XV - REPRESENTATIONS AND WARRANTIES OF SELLER    16       ARTICLE XVI - SELLER'S
COVENANTS PRIOR TO CLOSING    17       ARTICLE XVII - "AS-IS" SALE    19      
ARTICLE XVIII -- MISCELLANEOUS    22  

--------------------------------------------------------------------------------


SALES CONTRACT

        This Agreement (the “Agreement”) is made and entered into this 2nd day
of May, 2005 (the “Effective Date”), by and between ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (“Seller”) and POST APARTMENT
HOMES, L.P., a Georgia limited partnership (“Purchaser”).


ARTICLE I – PROPERTY TO BE CONVEYED

        A.   Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, upon the terms and conditions hereinafter set forth, that certain parcel
of land (the “Land”) described on Exhibit A attached hereto and by this
reference incorporated herein, together with the buildings and improvements on
the Land (the “Improvements”), and the appliances, furniture, fixtures,
machinery, equipment, supplies and other personal property owned by Seller and
attached to, located at or used in connection with the operation, management or
maintenance of the Land or the Improvements (hereinafter collectively referred
to as the “Personal Property”), all transferable permits and licenses with
respect to the Land or the use, occupancy or development of the Land, and all
rights, if any, and without warranty, in and to the name of the apartment
complex (all of the foregoing property is hereinafter collectively referred to
as the “Property”).

        B.   The Property shall include all right, title and interest, if any,
of Seller in and to any land lying in the bed of any street, road, highway or
avenue, open or proposed, in front of or adjoining all or any part of the Land,
any and all strips, gores or rights-of-way, riparian rights and easements, and
all right, title and interest of Seller, if any, in and to (a) any award or
payment made or to be made (i) for any taking in condemnation or eminent domain
of land lying in the bed of any street, road, highway or avenue, open or
proposed, in front of or adjoining all or any part of the Land, (ii) for damage
to the Property or any part thereof by reason of any change of grade or closing
of any such street, road, highway or avenue, and (iii) for any taking in
condemnation or eminent domain of any part of the Property, (b) all tenant
leases, rents and profits from and after the Closing Date (as hereinafter
defined), and all (c) refundable tenant security deposits not refunded prior to
the Closing (as hereinafter defined), including refundable pet deposits, but not
including non-refundable pet fees, all of which refundable deposits are shown on
the “Rent Roll” (hereinafter defined).

        C.   Specifically excluded from the Property and this transaction is (i)
the rent roll property management software used at the Property (provided,
however, Seller agrees to turn over to Purchaser at Closing a diskette copy of
the data contained in its property management files, and such data shall be
included within the Personal Property); and (ii) Seller’s trademark “Creating
Communities for Superior Lifestyles”.

        D.   The Property is known as Ballantyne Place and consists of a 319
unit apartment community located in Mecklenburg County, North Carolina.

--------------------------------------------------------------------------------


ARTICLE II – PURCHASE PRICE

        The purchase price (hereinafter referred to as the “Purchase Price”) for
the Property is Thirty-Seven Million Two Hundred Fifty and 00/100 Dollars
($37,250,000.00). Subject to all prorations and adjustments provided herein, the
Purchase Price shall be paid as follows:

        A.   Within one (1) business day after the Effective Date, Purchaser
shall pay to Fidelity National Title Insurance Company of New York (the “Escrow
Agent”) One Million and 00/100 Dollars ($1,000,000.00) by wire-transfer, such
amount to be deposited in an interest-bearing account with Wachovia Bank, N.A.
(which $1,000,000.00, together with all interest earned thereon, is hereinafter
referred to as the “Deposit”). The Deposit shall be applied toward the Purchase
Price due at Closing or otherwise shall be applied as elsewhere provided in this
Agreement.

        B.   At the Closing, Escrow Agent shall pay the Deposit to Seller as a
part of the Purchase Price, and the balance of the Purchase Price shall be paid
by Purchaser to Seller by wire-transfer of funds immediately available to
Seller. At Closing, Seller shall credit to Purchaser against the Purchase Price
otherwise payable by Purchaser to Seller the sum of $190,000.00 to finish any
and all uncompleted construction at the Property, including, without limitation,
construction of a monument sign, clubhouse furniture and design, and
construction of a fountain.

        C.   (i)    The Escrow Agent joins in the execution of this Agreement
solely for the purpose of acknowledging and agreeing to the provisions of this
Section II C.

               (ii)   The duties of the Escrow Agent shall be as follows:

            (a)   During the term of this Agreement, the Escrow Agent shall hold
and disburse the Deposit in accordance with the terms and provisions of this
Agreement.


            (b)   The Escrow Agent shall pay the Deposit in accordance with the
joint written instructions of the Seller and the Purchaser in any of the
following events: (1) if this Agreement shall be terminated by the mutual
written agreement of Seller and Purchaser, or (2) if the Escrow Agent shall be
unable to determine at any time to whom the Deposit should be paid, or (3) if a
dispute shall develop between Seller and Purchaser concerning to whom the
Deposit should be paid. In the event that the joint written instructions shall
not be received by the Escrow Agent within ten (10) days after the Escrow Agent
has served a written request for instructions upon Seller and Purchaser, then
the Escrow Agent shall have the right to pay the Deposit into any court of
competent jurisdiction and interplead Seller and Purchaser in respect thereof,
and thereupon



-2-

--------------------------------------------------------------------------------

            the Escrow Agent shall be discharged of any obligations in
connection with this Agreement.

            (c)   Subject to Section II C (ii) (k) hereof, if costs or expenses
are incurred by the Escrow Agent in its capacity as Escrow Agent because of
litigation or a dispute between the Seller and Purchaser arising out of the
holding of the Deposit in escrow, Seller and Purchaser shall each pay the Escrow
Agent one-half of such reasonable costs and expenses. Except for such reasonable
costs or expenses, no fee or charge shall be due or payable to the Escrow Agent
for its services as Escrow Agent.


            (d)   By joining herein, the Escrow Agent undertakes only to perform
the duties and obligations imposed upon the Escrow Agent under the terms of this
Agreement and expressly does not undertake to perform any of the other
covenants, terms and provisions incumbent upon the Seller and the Purchaser
hereunder.


            (e)   Purchaser and Seller hereby agree and acknowledge that the
Escrow Agent assumes no liability in connection herewith except for negligence
or willful misconduct; that the Escrow Agent shall never be responsible for the
validity, correctness or genuineness of any document or notice referred to under
this Agreement; and that in the event of any dispute under this Agreement, the
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it in good faith in accordance with the opinion of its
counsel.


            (f)   All investments by Escrow Agent will be made in the regular
course of business. To be entitled to same day investment (assuming good funds
are provided), the Deposit must be received by noon; otherwise, such funds will
be deposited on the next business day. All investments shall be subject to the
rules, regulations, policies and procedures of the bank depository in which such
monies are deposited.


            (g)   Purchaser hereby certifies to Escrow Agent that Purchaser’s
federal tax identification number is 58-2053632.


            (h)   The Deposit may be processed for collection in the normal
course of business by Escrow Agent, which may commingle funds received by it
with escrow funds of others in its regular escrow account at Wachovia Bank, N.A.
(the “Depository”). Escrow Agent shall not be accountable for any incidental
benefit which may be attributable to the funds so deposited. Escrow Agent shall
not be liable for any loss caused by the failure, suspension, bankruptcy or
dissolution of the Depository.



-3-

--------------------------------------------------------------------------------

            (i)      In its capacity as Escrow Agent hereunder, Escrow Agent
shall not be liable for loss or damage resulting from:


            (i)        any good faith act or forbearance of Escrow Agent;


            (ii)       any default, error, action or omission of any party,
other than Escrow Agent;


            (iii)      any defect in the title to any property;


            (iv)      the expiration of any time limit or other delay which is
not caused by the failure of Escrow Agent to proceed in its ordinary course of
business, and in no event where such time limit is not disclosed in writing to
the Escrow Agent;


            (v)       the lack of authenticity of any writing delivered to
Escrow Agent or of any signature thereto, or the lack of authority of the
signatory to sign such writing;


            (vi)     Escrow Agent’s compliance with all attachments, writs,
orders, judgments, or other legal process issued out of any court;


            (vii)    Escrow Agent’s assertion or failure to assert any cause of
action or defense in any judicial or administrative proceedings; or


            (viii)  any loss or damage which arises after the Deposit has been
disbursed in accordance with the terms of this Agreement.


            (j)   Escrow Agent shall be fully indemnified by the parties hereto,
except in the case of Escrow Agent’s gross negligence, for all of its expenses,
costs, and reasonable attorney’s fees incurred in connection with any
interpleader action which Escrow Agent may file to resolve any dispute as to the
Deposit, or which may be filed against the Escrow Agent.


            (k)   If Escrow Agent is made a party to any judicial, non-judicial
or administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorney’s
fees incurred by Escrow Agent in responding to such action, hearing or process
may be deducted from the funds held hereunder and the party/parties whose
alleged acts are a basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from said expenses, costs and fees so incurred.



-4-

--------------------------------------------------------------------------------


ARTICLE III  – TITLE AND SURVEY OBJECTIONS

        A.   Before the Effective Date, Purchaser has obtained from Fidelity
National Title Insurance Company of New York ( the “Title Company”), an owner’s
title insurance commitment, the same being Commitment #05C7351400 (the
“Commitment”) together with legible copies of all matters referred to therein as
exceptions to title. In addition, Purchaser has obtained whatever
recertification Purchaser has determined necessary of that certain ALTA/ACSM
Land Title Survey, Ballantyne Place Apartments prepared by The Survey Company,
Inc., bearing the seal and certification of C. Bryan Duckett, North Carolina
Professional Land Surveyor No. L-3931, dated February 6, 2002, last revised
February 20, 2002 (the “Survey”). By its execution hereof, Purchaser
acknowledges that Purchaser will acquire the Property subject to all matters set
forth in the Commitment and all matters shown on the Survey and all matters set
forth on Exhibit B attached hereto and by this reference incorporated herein
(hereinafter collectively referred to as the “Permitted Exceptions”).

        B.   Purchaser shall have the right to have its title examination and
Survey updated until the Closing Date, and if any such update discloses any new
title exceptions or survey matters as to which Purchaser has an objection and
which were not listed in the Commitment, as to title matters, or which were not
shown on the Survey, as to survey matters (any such new matter being referred to
as a “new objection”), Purchaser shall deliver to Seller a statement of any such
new objections and Seller shall have until the Closing Date to cure all such new
objections. In the event that Seller fails to cure such new objections on or
before the Closing Date (i) Purchaser may terminate this Agreement by written
notice to Seller and Escrow Agent given on or before the Closing Date, whereupon
Purchaser shall receive a full refund of the Deposit from Escrow Agent, and
thereafter this Agreement shall be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for the
Inspection Indemnity, or (ii) Purchaser shall cure any such new objections
voluntarily created by Seller subsequent to the Out Date which can be cured by
payment of a liquidated amount of money and deduct the reasonable cost thereof
from the Purchase Price otherwise payable by Purchaser at Closing, or (iii)
Purchaser may waive such new objections and consummate the transaction
contemplated herein without reduction of the Purchase Price.


ARTICLE IV – ITEMS TO BE DELIVERED BY SELLER AT CLOSING

        At Closing Seller agrees to deliver the following items to Purchaser.
Drafts of all documents to be delivered at Closing as specified in this
Agreement shall be prepared by Seller’s counsel and submitted to Purchaser for
review and approval at least five (5) days prior to the Closing Date.

        A.   A duly executed Special Warranty Deed (the “Deed”) in form
acceptable for recording, of the type customarily used for commercial real
estate transactions in the State of North Carolina, conveying to Purchaser or
its assigns, fee simple title to the Property subject to the Permitted
Exceptions and any other exceptions to title which Purchaser


-5-

--------------------------------------------------------------------------------

approves (or is deemed to approve) pursuant to Article III hereof, together with
an executed counterpart of any required transfer tax affidavit or declaration to
accompany the Deed.

        B.   A duly executed Bill of Sale conveying the Personal Property listed
on Exhibit C attached hereto and by this reference incorporated herein, subject
to additions and deletions incurred in the normal course of business, with a
warranty of title except for the Permitted Exceptions, but with no other
warranty or representation, as such property is being conveyed to Purchaser on
an “as-is, where-is” basis.

        C.   A duly executed affidavit in a form customarily used for commercial
real estate transactions in the State of North Carolina and which is acceptable
to the Title Company showing among other things that all debts for labor and
materials in respect of the Property incurred by or on behalf of Seller have
been paid in full and that there are no outstanding claims, suits, debts, rights
of occupancy, encumbrances, liens or judgments against the Property, except for
the Permitted Exceptions and other matters approved (or deemed approved) by
Purchaser pursuant to Article III hereof.

        D.   A duly executed Certification of Non-Foreign Status that pursuant
to Section 1445 of the Internal Revenue Code, certifies Seller is not a foreign
person, foreign corporation, foreign partnership, foreign trust or foreign
estate (as those terms are defined in the Internal Revenue Code and Income Tax
Regulations).

        E.        Such evidence as is reasonably required by the Title Company
and the Purchaser evidencing the authority of Seller to enter into this
Agreement and consummate the transaction contemplated herein.

        F.   A duly executed Assignment (the “Assignment of Leases”) assigning
to Purchaser the Seller’s interest as lessor in the leases with respect to the
Property, with a limited warranty as to free and clear title. The Assignment of
Leases will contain an assumption by Purchaser of the landlord’s obligations
thereunder arising from and after Closing, and will also contain a
cross-indemnity pursuant to which Seller will indemnify, defend and hold
Purchaser harmless as respects all tenant claims arising prior to the Closing
Date, and pursuant to which Purchaser will indemnify, defend and hold Seller
harmless as respects such claims arising on and after the Closing Date.

        G.   A duly executed Assignment from Seller to Purchaser of all
warranties, if any, with respect to the Improvements or equipment of the
Property, together with the originals of all such warranties, if in Seller’s
possession. Such Assignment shall include an assignment of Seller’s contractual
and common law claims, if any, against third parties arising out of or with
respect to such warranties, regardless of whether such claims arose prior to or
after Closing, but specifically excluding any contractual or common law or any
other claims against Roberts Properties Construction of North Carolina, LLC,
Roberts Properties Construction, Inc., and any other person or entity affiliated
with or under common control with Seller or Charles S. Roberts.


-6-

--------------------------------------------------------------------------------

        H.   An Assignment of Service Contracts (the “Assignment of Service
Contracts”) pursuant to which Seller will transfer and assign to Purchaser all
of its interest in and to the Service Contracts (as hereinafter defined), and
which Assignment of Service Contracts is more specifically described in Section
VI D hereof. Payments due and payable and paid under the Service Contracts will
be prorated as provided in Section VII C below.

        I.   A letter to the tenants of the Property stating that the Property
and such tenants’ security deposits have been conveyed to Purchaser and that
rent should be paid to Purchaser or Purchaser’s designee after Closing.

        J.   All original leases and all tenant records in respect of the
Property.

        K.   A Closing Statement evidencing the prorations between Seller and
Purchaser and disbursements made in connection with this transaction.

        L.   An updated “Rent Roll” certified by Seller to be true and correct
in all material respects.

        M.   All original certificates of occupancy, and plans and
specifications of the Improvements that Seller actually has in its possession.

        N.   A payoff letter from AmSouth Bank setting for the amount required
to pay in full the loan secured by that certain Deed of Trust, Security
Agreement and Assignment of Rents and Leases executed by Seller and recorded in
Book 13281, page 913, et seq., Mecklenburg County, North Carolina Registry.

        O.   All master and/or duplicate keys relating to the Property.


ARTICLE V – ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

        At Closing, Purchaser agrees to deliver the following items to Seller or
to Seller’s affiliate respecting Section V E below:

        A.   The Purchase Price as required by and in the manner specified in
Article II hereof.

        B.   A duly executed Assignment of Leases and a duly executed Assignment
of Service Contracts.

        C.   A Closing Statement evidencing the prorations between Seller and
Purchaser and disbursements made in connection with this transaction.


-7-

--------------------------------------------------------------------------------


ARTICLE VI – SELLER’S DELIVERY OF DOCUMENTS

        Seller has delivered or will deliver the following to Purchaser (or as
designated make available to Purchaser at the Property) within three (3)
business days after the full execution hereof:

        A.   A copy of the latest dated survey of the Land and title insurance
policy in Seller’s possession.

        B.   A copy of the ad valorem tax bills and tax receipts for the last
three (3) years in Seller’s possession.

        C.   A complete inventory of all of the Personal Property to be conveyed
hereunder.

        D.   A schedule and copies of all of the service contracts, maintenance
contracts, management agreements and all other agreements affecting the
operation or maintenance of the Property (hereinafter referred to as the
“Service Contracts”). The Service Contracts will be transferred and assigned by
Seller to Purchaser at Closing by an assignment (hereinafter referred to as the
“Assignment of Service Contracts”) which will contain an assumption of the
Service Contracts by Purchaser effective as of the Closing Date, and will
contain a cross-indemnity between Seller and Purchaser providing that Seller
will indemnify, defend and hold Purchaser harmless as respects the obligations
of the owner of the Property thereunder for all time periods through and
including the day prior to the Closing Date, and providing that Purchaser will
indemnify, defend and hold Seller harmless as respects the obligations of the
owner of the Property thereunder for all time periods commencing on or
subsequent to the Closing Date. Anything contained in this Section VI D to the
contrary notwithstanding, on the Closing Date any management, leasing and/or
commission agreement affecting the Property will be terminated by Seller at its
sole expense. Seller agrees that after the Out Date and provided this Agreement
is still in effect, Seller shall not enter into any new service contracts or
other agreements affecting the Property without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld or delayed.

        E.   A complete and accurate rent roll (the “Rent Roll”) for the
Property as of March 31, 2005, certified by Seller to the best of its knowledge
as being accurate in all material respects, setting forth in respect of each
apartment: the apartment number; the name of the tenant, if any; the current
monthly rental; the term of the lease; any rental concession; and the amount of
the security deposit and any other deposits held under the lease, if any. The
Rent Roll will reflect all leases and occupancy agreements affecting the
Property as of the date of the Rent Roll.

        F.   Copies of all currently effective licenses, business and use
permits in respect to the Property.


-8-

--------------------------------------------------------------------------------

        G.   A complete list of all employees engaged in the operation or
maintenance of the Property, setting forth in respect of each employee: his
name; his position; his current salary or wages; and his apartment number if he
lives on the Property, and information as to any rent reduction or free rent for
such apartment. All of the employees shall be paid by Seller for all amounts
owing to them for all time periods prior to the Closing including all accrued
vacation pay and fringe benefits. Seller shall terminate all such employees
effective as of the Closing Date.

        H.   Seller will make available for Purchaser’s review at the Property,
all of the tenant leases (including all addenda and amendments) and related
tenant files for Purchaser’s inspection and copying, at Purchaser’s expense.

        I.   If in Seller’s possession, plans and specifications for the
Improvements, which will be made available at the Property or at Seller’s
office, for inspection and copying by Purchaser at Purchaser’s expense.

        J.   Intentionally deleted.

        K.   Copies of financial statements including both monthly income and
expense figures since the time that Seller started operations at the Property,
and the most current year-to-date operating statements.

        L.   A detailed listing of all utility companies servicing the Property
(including water, sewer, gas, electric, phone, cable and garbage pick-up) along
with copies of any contracts for the same, account numbers and telephone
numbers.

In the event the transaction contemplated herein is not closed and consummated
for any reason, Purchaser shall promptly return to Seller all of the information
and materials furnished by Seller to Purchaser whether or not specified in the
previous portion of this Article VI.


ARTICLE VII  – APPORTIONMENTS

        Seller shall be entitled to receive any income in respect of the
Property and shall be obligated to pay all expenses in respect of the Property
for all time periods prior to and including the day prior to the Closing Date.
Purchaser shall be entitled to receive all such income and shall be obligated to
pay all such expenses for all time periods commencing with the Closing Date. In
the event that any income or any expense item relating to the period prior to
the Closing Date is received or appears after the Closing, such item(s) shall be
adjusted between the Seller and the Purchaser within ten (10) days after such is
discovered. Without limitation to the foregoing, the following items shall be
apportioned at Closing and as of the Closing Date:

        A.   Collected rents;


-9-

--------------------------------------------------------------------------------

        B.   Collected charges and fees, if any, for the use of any clubhouse
and/or other recreational facilities, and any payables in respect thereto;

        C.   Payments under the Service Contracts;

        D.   Fees for transferable licenses and permits, if any;

        E.   All real property taxes including the current installment for any
assessment (special, bond, or otherwise). In the event that the current year’s
taxes are not available as of the Closing Date, the proration shall be based
upon such taxes for the preceding year, but such taxes shall be reprorated
between Purchaser and Seller as soon as the current year’s taxes are available,
immediately upon demand being made therefor by either Purchaser or Seller.

        F.   At the Closing, Seller shall pay to Purchaser by means of a credit
against the cash portion of the Purchase Price due at Closing a sum equal to the
aggregate of the as-then unrefunded refundable tenants’ security deposits plus
interest, if any, as shown on the Rent Roll, required by law to be paid thereon,
and such refundable security deposits and interest shall be safeguarded, held,
administered and paid out by the Purchaser as provided by applicable North
Carolina law and in accordance with the applicable leases, and Purchaser shall
execute at Closing in favor of Seller the Assignment of Leases hereinbefore
mentioned.

        G.   Any rent which is collected after the Closing by either Seller or
Purchaser shall be prorated between Seller and Purchaser: first to rent which is
then due and unpaid to Purchaser for any month after the month during which the
Closing Date occurs, then to rent which is due and unpaid for the month during
which the Closing Date occurs, and then to rent which is due and unpaid for any
month prior to the month during which the Closing Date occurs.

        H.   At Closing, Purchaser shall receive a credit for (i) all refundable
pet deposits, if any, as shown on the Rent Roll, and (ii) Purchaser’s pro-rata
share of any up-front payments received by Seller under any Service Contracts or
other agreements with the pro-rata share equal to the up-front payment received
by Seller multiplied by a fraction, the numerator of which is the balance of the
initial term remaining under the agreement and the denominator of which is the
initial term.

        I.   Purchaser and Seller will work together in an attempt to cause all
utilities servicing the Property which are the responsibility of the owner of
the Property to have the meters read on the Closing Date and to have final
utility bills issued to Seller, with Purchaser being responsible to establish
its own account with each such utility. In the event that any utility fails to
have the meter read as aforesaid, Purchaser and Seller shall effect an equitable
proration of the utility charges as of the Closing Date.

        This Article VII shall survive the Closing of the transaction
contemplated until June 30, 2005.


-10-

--------------------------------------------------------------------------------


ARTICLE VIII  – TIME AND PLACE OF CLOSING AND CLOSING COSTS

        A.   The consummation of the transaction contemplated herein shall take
place through the escrow services of the Title Company on any business day
selected by Purchaser with five days prior written notice to Seller, which
business day is on or before June 7, 2005. In the event Purchaser does not
select a Closing Date by notice given to Seller no later than June 1, 2005, the
Closing Date shall be June 7, 2005. Seller and Purchaser each agrees to deposit
with the Escrow Agent the documents required of it, in all cases one (1) day
prior to the Closing Date so as to allow the Closing to occur on the Closing
Date. Purchaser agrees to deposit with the Escrow Agent the Purchase Price and
the net amount of the prorations between Seller and Purchaser and the
disbursements to be made for the account of Purchaser, in all cases sufficiently
in advance of the Closing so as to allow the Closing to occur on the Closing
Date, and so that Seller receives the net amount due to it on the Closing Date
in its bank account in Atlanta, Georgia no later than 2:00 p.m. on the Closing
Date, failing which, and anything contained in this Agreement to the contrary
notwithstanding, Seller and Purchaser shall effect the prorations specified in
Article VII so that Seller shall be entitled to receive any income in respect of
the Property and shall be obligated to pay all expenses in respect of the
Property for all time periods prior to and including the Closing Date, and
Purchaser shall be entitled to receive all such income and shall be obligated to
pay all such expenses for all time periods commencing the day after the Closing
Date. The consummation of the transaction contemplated herein is herein referred
to as the “Closing”, and the day the Closing occurs is herein referred to as the
“Closing Date”.

        B.   At Closing, Seller shall pay the state documentary stamp tax
incident to recording the Deed. At Closing, Purchaser shall pay the cost of the
title examination, the cost of obtaining any title insurance commitment, the
cost of the owner’s title insurance premium, the cost of the Survey, the cost
and expenses incident to all of Purchaser’s due diligence investigations and
inspections with regard to the Property, and Purchaser shall reimburse Seller
$690,000.00 representing a loan commitment fee paid by Seller for a Freddie Mac
loan (the “Loan Fee”) committed with respect to the Property which will not be
closed as Purchaser is paying all cash for the Property. Seller and Purchaser
will each pay their own attorneys’ fees and any other costs herein specified to
be paid by either of them, and Seller and Purchaser will each pay one-half the
cost of the Title Company’s escrow fee in connection with the Closing. Purchaser
shall have the right to negotiate with Freddie Mac to lower the Loan Fee, and as
Purchaser is reimbursing the full Loan Fee to Seller at Closing, Purchaser shall
be entitled to receive from Freddie Mac and retain any refund of any part of the
Loan Fee which is agreed to by Freddie Mac. If at any time Seller receives from
Freddie Mac a refund of all or any portion of the Loan Fee, the full amount of
such refund shall be delivered to Purchaser, and this sentence shall survive
Closing.

        C.   Possession of the Property will be delivered by Seller to Purchaser
on the Closing Date subject to the rights of tenants of the Property and the
Permitted Exceptions and any other exceptions to title which Purchaser approves
pursuant to Article III hereof.


-11-

--------------------------------------------------------------------------------


ARTICLE IX –  CONDITIONS PRECEDENT

      Intentionally deleted.


ARTICLE X – DAMAGE, DESTRUCTION OR EMINENT DOMAIN

        A.   If, prior to the Closing Date, there is $1,000,000.00 or more of
damage to the Property by fire or other casualty whether or not insured against
by Seller under its property damage insurance policy, Seller shall promptly give
Purchaser notice of such fact, and Purchaser may elect to terminate this
Agreement within ten (10) days after receiving written notice from Seller of the
occurrence of such casualty. If Purchaser so elects to terminate this Agreement,
it shall give Seller and Escrow Agent written notice thereof and the Deposit
shall be returned by Escrow Agent to Purchaser, and this Agreement shall
terminate and be null and void and of no further force or effect, and neither
Purchaser nor Seller shall have any further rights, duties, liabilities or
obligations to the other hereunder except for the Inspection Indemnity. Failure
of Purchaser to so notify Seller and Escrow Agent within said ten (10) days that
Purchaser has elected to terminate this Agreement shall be deemed to mean that
Purchaser has elected not to terminate this Agreement. If Purchaser has elected
not to terminate this Agreement in the event of $1,000,000.00 or more of damage
to the Property, Purchaser shall proceed to the Closing and shall pay the full
Purchase Price less the amount of any deductible under Seller’s insurance
policy, and shall receive all insurance proceeds payable as a result of such
damage or destruction, except for the amount of rental loss insurance applicable
to the period prior to the Closing Date, which shall be paid to and retained by
Seller. If prior to the Closing Date there is less than $1,000,000.00 of damage
or destruction to the Property by fire or other casualty which is covered by
insurance, this Agreement shall not terminate, and Purchaser shall proceed to
Closing, and shall pay the full Purchase Price less the amount of any deductible
under Seller’s insurance policy, and receive all insurance proceeds payable as a
result of such damage or destruction, except for the amount of rental loss
insurance applicable to the period prior to the Closing Date which shall be
retained by Seller. Until the Closing, Seller agrees to maintain in respect of
the Property hazard insurance and rental loss insurance and until Closing all
risk of loss shall be on the Seller.

        B.   If, prior to the Closing Date, all of the Property is taken by
condemnation or eminent domain or same is pending, this Agreement shall
terminate as of the day title to the Property or possession thereof vests in the
condemning authority, the Deposit shall be returned by Escrow Agent to
Purchaser, and upon such return this Agreement shall terminate and be null and
void and of no further force or effect and neither Purchaser nor Seller shall
have any further rights, remedies, duties, liabilities or obligations to the
other hereunder except for the Inspection Indemnity. If, prior to the Closing
Date, there shall be any condemnation or eminent domain proceedings instituted
or pending against less than all of the Property, and same would interfere with
Purchaser’s ability to operate the Property as an apartment community or
otherwise materially and adversely affect the Property, then Purchaser may elect
to terminate this Agreement by written notice given to Seller and Escrow Agent
within ten (10) days after


-12-

--------------------------------------------------------------------------------

Purchaser has received notice from Seller of such proceedings. Upon such notice
to Seller and Escrow Agent the Deposit shall be returned to Purchaser by Escrow
Agent, and upon such return this Agreement shall terminate and be null and void
and of no further force or effect and neither Purchaser nor Seller shall have
any further rights, remedies, duties, liabilities or obligations to the other
hereunder except for the Inspection Indemnity. Failure of Purchaser to so notify
Seller and Escrow Agent within said ten (10) days that Purchaser has elected to
terminate this Agreement shall be deemed to mean that Purchaser has elected not
to terminate this Agreement. If Purchaser does not so elect to terminate this
Agreement, then the Closing shall take place as provided herein without
abatement of the Purchase Price, and there shall be paid to and assigned to
Purchaser at the Closing, all interest of Seller in and to any condemnation
awards which have been paid or which may be payable to Seller on account of such
occurrence.


ARTICLE XI  – REMEDIES

        A.   Seller’s only remedy for Purchaser’s failure to close and
consummate its acquisition of the Property as herein required shall be to obtain
the Deposit from Escrow Agent, the amount of which shall be and constitute
Seller’s liquidated damages, it being otherwise difficult or impossible to
estimate Seller’s actual damages. Seller hereby waives any right to specific
performance, injunctive relief or other relief to cause Purchaser to perform its
obligations under this Agreement, and Seller hereby waives any right to damages
in excess of said liquidated damages occasioned by Purchaser’s breach of this
Agreement. Seller and Purchaser acknowledge that it is impossible to estimate or
determine the actual damages Seller would suffer because of Purchaser’s breach
hereof, but that the liquidated damages provided herein represent a reasonable
estimate of such actual damages and Seller and Purchaser therefore intend to
provide for liquidated damages as herein provided, and that the agreed upon
liquidated damages are not punitive or penalties and are just, fair and
reasonable. Seller’s right to receive the specified liquidated damages is in
lieu of any other right or remedy, all other rights and remedies being waived by
Seller. Nothing contained in this Section XI A shall limit or affect the
Inspection Indemnity.

        B.   Purchaser’s only remedy for Seller’s failure to close and
consummate the sale of the Property to Purchaser as herein required shall be to
either: (i) close the transaction contemplated by this Agreement, thereby
waiving such default, or (ii) terminate this Agreement and receive a return of
the Deposit from Escrow Agent, or (iii) seek specific performance of this
Agreement and of Seller’s obligations, duties and covenants hereunder; provided,
however, if the remedy of specific performance is not available because Seller
has voluntarily sold or encumbered the Property after the Effective Date, then
Purchaser shall have the right to sue Seller for the damages suffered because of
Seller’s default.


ARTICLE XII – NOTICES

        Whenever any notice, demand, or request is required or permitted
hereunder, such notice, demand or request shall be in writing and shall be
hand-delivered in person or


-13-

--------------------------------------------------------------------------------

sent by FedEx or other nationally recognized overnight delivery service, to the
addresses set forth below:

To Purchaser:

Post Apartment Homes, L.P.
One Riverside
4401 Northside Parkway
Suite 800
Atlanta, Georgia 30327-3057
Attention: Ms. Sherry W. Cohen


and

Post Apartment Homes, L.P.
One Riverside
4401 Northside Parkway
Suite 800
Atlanta, Georgia 30327-3057
Attention: Mr. Thomas D. Senkbeil


With a Copy to:

King & Spalding LLP
191 Peachtree Street, N.E.
Atlanta, Georgia 30303-1763
Attention: Dan L. Heller, Esq./Ann B. Kustoff, Esq.


To Seller:

Roberts Properties Residential, L.P.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350
Attention: Mr. Charles S. Roberts


With a copy to:

Sanford H. Zatcoff, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway
Suite 600
Atlanta, Georgia 30339



-14-

--------------------------------------------------------------------------------

To Escrow Agent:

Fidelity National Title Insurance Company of New York
1800 Parkway Place
Suite 700
Marietta, Georgia 30067
Attention: Ms. Amy Greipp


Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notices, demands or requests are deposited with
FedEx or other nationally recognized overnight delivery service in accordance
with the preceding portion of this Article XII. Any party hereto shall have the
right from time to time to designate by written notice to the others such other
person or persons and at such other places in the United States as such party
desires written notices, demands, or requests to be delivered or sent in
accordance herewith; provided, however, at no time shall either party be
required to send more than an original and two (2) copies of any such notice,
demand or request required or permitted hereunder. Anything contained in this
Article XII to the contrary notwithstanding, all notices from Seller and
Purchaser may be executed and sent by their respective counsel.


ARTICLE XIII – ACCESS

        Purchaser and its agents and representatives shall have the right to
enter upon the Property at any reasonable time during normal business hours
prior to the Closing Date for any lawful purpose, including, without limitation,
to conduct the due diligence tests; provided, however, Purchaser shall conduct
such tests in a manner designed to minimize the interference with the business
and activities of existing tenants, Purchaser shall perform no invasive or
destructive due diligence tests without first obtaining the prior written
consent of Seller, and Purchaser shall pay for all such work performed on the
Property and shall not permit the creation of any lien in favor of any
contractor, subcontractor, materialman, mechanic, surveyor, architect or
laborer. Purchaser hereby expressly agrees to indemnify, defend and hold Seller
harmless against any claim, lien, damage or injury to either persons or
property, and all costs and expenses related thereto (including without
limitation reasonable attorney’s fees and costs), arising out of Purchaser’s or
its agent’s or representative’s actions under this Article XIII. Prior to entry
upon the Property by Purchaser or its agents or representatives, Purchaser shall
deliver to Seller a certificate of liability insurance insuring Seller and
Purchaser in an amount not less than $1,000,000.00 per occurrence. Purchaser
shall promptly repair all damage to the Property arising from any of its
inspections or tests and shall restore the Property to the same condition
existing immediately prior to such inspections and tests. This Article XIII
shall survive the Closing of the transaction contemplated herein or any
termination of this Agreement. The indemnity and hold harmless provisions of
this Article XIII are herein referred to as the “Inspection Indemnity”.


-15-

--------------------------------------------------------------------------------


ARTICLE XIV – NO BROKER

        Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
Purchaser and Seller further covenant and agree that the party so incurring or
causing such other claim(s) shall indemnify, defend and hold harmless the other
party from any loss, claim or damage which the other party suffers because of
said other claim(s). This Article XIV shall survive the Closing of the
transaction contemplated herein or any termination of this Agreement.


ARTICLE XV – REPRESENTATIONS AND WARRANTIES OF SELLER

        Whenever a representation or warranty is made in this Agreement “to the
best of Seller’s knowledge,” “to Seller’s actual knowledge,” or by using words
of similar import or meaning, the same shall mean and refer to the actual, but
not constructive knowledge of Charles S. Roberts, the President of Roberts
Realty Investors, Inc., the sole general partner of Seller, and not anything
which he should have known but did not actually know. Similarly, whenever
reference is made in this Agreement to a notice having been received by Seller,
the same shall mean and refer to any notice which has actually been received by
Charles S. Roberts.

        To induce Purchaser to enter into this Contract and to close the
transactions described herein, Seller represents and warrants to Purchaser, as
of the date hereof, as follows:

        A.   The copies of the documents, instruments, records and information
which Seller has provided to Purchaser in connection with this Agreement are
true and correct to the best of Seller’s knowledge.

        B.   Seller has been duly organized and is validly existing as a Georgia
limited partnership, and Seller is in good standing in the State of North
Carolina. Seller has the full power and authority to own the Property and to
carry on its business at the Property. To the best of Seller’s knowledge, no
action by any federal, state, local, or other governmental agency or instrument
is necessary to make this Agreement binding, valid and enforceable against
Seller.

        C.   Seller has received no notice of, and to Seller’s knowledge, there
is not now pending, any litigation, condemnation or other legal proceeding
against the Property or Seller with respect to the Property.

        D.   Seller has received no notice of any failure to comply with all
applicable laws for the present use and occupancy of the Property or any
applicable: (i) federal, state and local laws, regulations, ordinances and
codes, including without limitation, building, land use,


-16-

--------------------------------------------------------------------------------

environmental and zoning laws regulations, (ii) development agreements or
similar contracts between private parties affecting the development,
construction, use and occupancy of the Property, and (iii) judgments, orders or
decrees of any court having jurisdiction over Seller or the Property.

        E.    Except as set forth in the Rent Roll delivered to Purchaser
pursuant to Section VI E hereof and in the leases made available to Purchaser at
the Property: (a) there has been no default or any claim of default, under any
lease, and no tenant has asserted or has any defense, set off, or claim with
regard to the tenancy pursuant to any lease; (b) to the best of Seller’s
knowledge all of the rents are legally collectable; (c) all commissions, other
compensation, and fees payable in connection with any lease made prior to
Closing shall be fully paid prior to Closing except for any leasing bonuses due
after Closing to on-site leasing personnel; (d) there are no leases affecting
all or any part of the Property other than those identified and delivered to
Purchaser hereunder, and those executed by Seller or its property manager after
the date of this Agreement in accordance with Article XVI hereof, and there are
no written or oral promises, understandings, agreements, or commitments between
Seller and any other party for the use, occupancy, or possession of the
Property, except those made available to Purchaser; and (e) no tenant has
prepaid rent for more than the current period, or is entitled to any work (not
yet performed) or consideration (not yet given) in connection with the tenancy,
except as disclosed in the rent roll delivered pursuant to Section VI E hereof.

Unless (i) a written notice is given by Purchaser to Seller on or before June
30, 2005 respecting any violation or default under any Seller’s representations
or warranties contained herein, and (ii) a lawsuit is filed by Purchaser against
Seller on or before June 30, 2005 respecting any violation or default under any
of Seller’s representations or warranties contained herein, Seller’s
representations and warranties contained herein shall be null and void and of no
further force or effect and Purchaser shall have no further rights against
Seller in connection therewith. The aggregate liability of Seller to Purchaser
respecting any and all breaches of Seller’s representations and warranties
contained in this Agreement shall be limited to $250,000.00.

        EXCEPT AS SET FORTH ABOVE IN THIS ARTICLE XV, SELLER MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PROPERTY, PURCHASER RELYING ENTIRELY ON ITS OWN
INVESTIGATIONS OF THE PROPERTY.


ARTICLE XVI – SELLER’S COVENANTS PRIOR TO CLOSING

        Seller covenants and agrees with Purchaser from the date hereof and
until the Closing or the earlier termination of this Agreement:

        A.   From and after the date hereof, Seller shall in connection with the
Property:


-17-

--------------------------------------------------------------------------------

        (i)    Carry on its business in respect of the Property in, and only in,
the usual, regular and ordinary course including, but not limited to, replacing
and repairing the Property in Seller’s usual manner.


        (ii)   Perform all of its obligations under agreements and instruments
relating to or affecting the Property;


        (iii)  Maintain the books of account and records for the Property in the
usual, regular and ordinary manner;


        (iv)   Comply with all laws, ordinances, orders, regulations and
requirements applicable to it or to the conduct of its business in the usual,
regular and ordinary course;


        (v)    Seller shall maintain in existence all licenses, permits and
approvals that are now in existence with respect to the ownership and operation
of the Property and are of a continuing nature; and


        (vi)   Seller shall use reasonable efforts to negotiate new leases for
unrented apartment units in the Improvements and/or lease renewals for leased
apartment units in the Improvements and shall maintain an advertising and
marketing program for apartment units in the Improvements, all consistent with
(i) above of this Section XVI A.


        B.   Seller shall not grant a mortgage, restriction or easement further
encumbering the Property, or list the property with any broker or otherwise
solicit or make or accept any offers to sell the Property.

        C.   Seller will not enter into any new service contracts or extend or
renew any service contract without obtaining Purchaser’s prior approval which
Purchaser agrees not to unreasonably withhold, delay or condition, except
service contracts entered into in the ordinary course of business that are
terminable without cause and without fee or penalty on thirty (30) days’ or less
notice.

        D.   Seller agrees to make rent-ready all apartment units at the
Property which become vacant five (5) or more business days prior to the
Closing, and to credit Purchaser at Closing in the amount of $250.00 for each
apartment unit at the Property which is vacant on the Closing Date, which was
vacant five (5) or more business days prior to the Closing Date, and which has
not been made rent-ready by Seller.

        E.   Seller shall furnish Purchaser with a copy of all written notices
received by Seller after the Effective Date from any governmental authority of
any violation of any law, statute, ordinance, regulation or order of any
governmental or authority relating to the Property within five (5) business days
following Seller’s receipt thereof, but, if received by such date, no event
later than two (2) business days prior to the Closing Date.


-18-

--------------------------------------------------------------------------------


ARTICLE XVII – “AS-IS” SALE

        A.   Purchaser acknowledges that (i) the Improvements have not been
built in accordance with the plans and specifications of the Improvements; (ii)
there are defects in construction, materials and workmanship existing with
respect to the Improvements, including without limitation, with respect to
certain waterproofing and flashing at the Improvements; (iii) prior to the
Effective Date, Purchaser conducted extensive inspections and due diligence with
respect to the Improvements, requested a $1,000,000.00 reduction in the purchase
price to be paid for the Property from that previously negotiated by Purchaser
and Seller and after further negotiations, Purchaser and Seller agree to a
$250,000.00 reduction, which is reflected in the stated Purchase Price of
$37,250,000.00; and (iv) Purchaser agreed to accept the aforementioned
$250,000.00 reduction to $37,250,000.00 as agreed-upon compensation to Purchaser
in connection with the construction deficiencies previously stated in this
sentence (hereinafter referred to as the “Construction Deficiencies”). Purchaser
acknowledges that except for the representations, warranties and covenants made
herein by Roberts Properties Residential, L.P., and except for the written
disclosures delivered to Purchaser by Roberts Properties Residential, L.P. as
set forth herein, neither Seller, nor anyone acting or claiming to act for or on
behalf of Seller, has made any representations, warranties, promises or
statements to Purchaser concerning the Property. Purchaser further acknowledges
and agrees that all material matters relating to the Property shall be at
Purchaser’s sole risk and any independent verification shall be Purchaser’s sole
responsibility and to Purchaser’s full satisfaction within the time provided
under this Agreement, that, except as to the to the representations, warranties
and covenants made in this Agreement by Roberts Properties Residential, L.P.,
Purchaser will be acquiring the Property based solely upon and in reliance on
its own inspections, analyses and conclusions, and that if Purchaser acquires
the Property, it will acquire the Property in the Property’s “AS-IS” condition
and “AS-IS” state of repair inclusive of all faults and defects, whether latent
or patent, or known or unknown. Without limiting the scope or generality of the
foregoing, and subject to the same limitations stated above, (i) Purchaser
expressly assumes the risk that the Property may not now or in the future comply
with any applicable laws now or hereafter in effect; (ii) Purchaser acknowledges
that neither Seller nor anyone acting on Seller’s behalf has made, and Seller is
unwilling to make, any representation or warranty whatsoever with respect to the
physical nature or construction of the Improvements or any other part of the
Property or that the Improvements have been constructed in accordance with
normal industry construction practices or standards of workmanship or that the
Improvements have been constructed in accordance with the plans and
specifications or any applicable codes, and no warranty or representation
whatsoever is made with respect to the materials or products used in connection
with the Property or incorporated into the Improvements; and (iii) Purchaser
acknowledges that there may be deferred maintenance with respect to the Property
which is not readily visible (all of the matters mentioned in this sentence
together with the Construction Deficiencies are hereinafter referred to as
“Construction Matters”). For purposes of this Article XVII only, the term
“Seller” shall be deemed to include Roberts Properties Construction of North
Carolina, LLC, Roberts Properties Construction, Inc., Roberts Properties, Inc.
and Charles S. Roberts, all Affiliates of Seller.

        B.   Purchaser further acknowledges and agrees that any written
disclosures given by Roberts Properties Residential, L.P., except for the
representations and warranties made


-19-

--------------------------------------------------------------------------------

herein by Roberts Properties Residential, L.P., are given for disclosure
purposes only and that they do not constitute representations or warranties that
the adverse conditions so disclosed to Purchaser are the only adverse conditions
that may exist at or otherwise affect the Property and, without limiting the
scope or generality of this Article XVII, Purchaser expressly assumes the risk
that adverse physical, environmental, financial and legal conditions or
Construction Matters may not be revealed by Purchaser’s inspection and
evaluation of the Property or any other material matters.

        C.   Except as specifically provided herein, Purchaser hereby fully and
forever waives, and Seller hereby fully and forever disclaims, all warranties
and representations not expressly set forth herein, of whatever type or kind
with respect to the Property, whether express, implied or otherwise including,
without limitation, those relating to Construction Matters or of fitness for a
particular purpose, tenantability, habitability or use.

        D.   Purchaser further acknowledges that any information including,
without limitation, any engineering reports, architectural reports, feasibility
reports, marketing reports, soils reports, environmental reports, materials
related to Construction Matters, analyses or data, or other similar reports,
analyses, data or information of whatever type or kind which Purchaser has
received or may hereafter receive from Seller, its agents, its consultants, or
anyone acting or claiming to act on its behalf are furnished without warranty of
any kind and with no representation by Seller as to their completeness or
accuracy and on the express condition that it shall be Purchaser’s sole
responsibility to shall make its own independent verification of the accuracy,
reliability and sufficiency of such information and that Purchaser will not rely
thereon. Accordingly, Purchaser agrees that under no circumstances will it make
any claim, directly or indirectly, against, bring any action, cause of action or
proceeding against, or assert any liability upon, Seller, its agents,
consultants, contractors, or any other persons who prepared or furnished any of
the information to Purchaser hereunder as a result of the inaccuracy,
unreliability or insufficiency of, or any defect or mistake in, any of the
information provided to Purchaser hereunder. This Section XVII D has application
to third party deliveries, and does not apply to deliveries of Roberts
Properties Residential, L.P.‘s documents and instruments, such as, but not
limited to, rent rolls, leases, service contracts and operating statements, and
has no application to the representations and warranties made in this Agreement
by Roberts Properties Residential, L.P. Notwithstanding anything in this Section
XVII D to the contrary, in the event Purchaser either directly contracts with or
has developed an independent relationship with a third party regarding
information on the Property, (i.e. updated survey or updated soils reports),
Purchaser shall not waive any rights against or release that third party from
any claims that Purchaser might have against said third party through
Purchaser’s direct and independent relationship with said third party.

        E.   Purchaser hereby fully and forever releases, acquits and discharges
Seller of and from, and hereby fully and forever waives:

                (i)    Any and all claims, actions, causes of action, suits,
proceedings, demands, rights, damages, costs, expenses or other compensation
whatsoever, whether known or unknown, direct or indirect, foreseeable or
unforeseeable, absolute or contingent, that


-20-

--------------------------------------------------------------------------------

Purchaser now has or may have or which may arise in the future arising out of,
directly or indirectly, or in any way connected with: (a) any negligent act or
omission of Seller (or any person acting for or on behalf of Seller or for whose
conduct Seller may be liable), whether or not such negligence be the active,
passive or sole negligence of Seller, in connection with Seller’s prior
ownership, operation or use of the Property; (b) any condition of environmental
contamination or pollution at the Property, however and whenever occurring
(including, without limitation, the contamination or pollution of any surface or
subsurface soils, subsurface media, surface waters or ground waters at the
Property; (c) to the extent not already included in (b), above, the prior,
present or future existence, release or discharge, or threatened release, of any
hazardous materials at the Property, however and whenever occurring (including,
without limitation, the release or discharge, or threatened release, of any
hazardous materials into the air at the Property, or into any soils, subsoils,
surface waters or ground waters at the Property); (d) the violation of any
applicable law now or hereafter in effect, however and whenever occurring, with
respect to the Property; (e) geologic and seismic conditions at the Property,
and soil and subsoil conditions at the Property; or (f) the construction or
condition of the Property (including, without limitation, any structural,
foundation, roof, plumbing, heating, air-conditioning, electrical, mechanical
and other defects as may exist therein and any non-compliance thereof with
building codes, other applicable laws, and private restrictions).

            (ii)   Any and all damages; losses; costs; judgments; fines and
penalties; fees; expenses; or other compensation whatsoever arising out of,
directly or indirectly, or in any way connected with, any of the matters
described in clauses (a) through (f) of this Section XVII E.

            (iii)  Any claim for or right to indemnification, contribution or
other compensation based on or arising under the Comprehensive Environmental
Response, Compensation and Liability Act, as amended (“CERCLA”), 42 U.S.C.
§9601, et seq., or the Resource Conservation and Recovery Act, as amended
(“RCRA”), 42 U.S.C. §6901, et seq., or any similar or other applicable law now
or hereafter in effect.

            (iv)   Any claim for or based on trespass, nuisance, waste,
negligence, negligence per se, strict liability, ultrahazardous activity,
indemnification, contribution or other theory arising under the common law of
the State of North Carolina (or any other applicable jurisdiction) or arising
under any applicable law now or hereafter in effect.

        For purposes of this Article XVII, the word “at” also means on, beneath,
in, above, and in the vicinity of. This Section XVII E has no application to
deliveries of Roberts Properties Residential, L.P.‘s documents and instruments,
such as, but not limited to, rent rolls, leases, service contracts and operating
statements, and has no application the representations and warranties made in
this Agreement by Roberts Properties Residential, L.P.

        Anything contained in this Section XVII E to the contrary
notwithstanding, the terms and provisions of this Section XVII E shall not apply
to (i) any statutory right Purchaser may have to implead or seek contribution
from Roberts Properties Residential, L.P. as a result of (a)


-21-

--------------------------------------------------------------------------------

any order issued to Purchaser by a governmental authority having jurisdiction,
or (b) any claim made or judicial or administrative proceeding instituted
against Purchaser by a governmental authority having jurisdiction, in either
such case, relating to the presence, release or discharge of hazardous or toxic
substances in, on, from, under or about the Property, but only to the extent
caused by Roberts Properties Residential, L.P. during the period from Roberts
Properties Residential, L.P.‘s acquisition of the Land to the Closing Date; or
(ii) fraud or intentional misrepresentation committed by Roberts Properties
Residential, L.P.

        F.   The provisions of this Article XVII shall survive Closing.
Purchaser hereby acknowledges and agrees that the provisions of this Article
XVII are material and included as a material portion of the consideration given
to Roberts Properties Residential, L.P. by Purchaser in exchange for Roberts
Properties Residential, L.P.‘s performance under this Agreement and that Roberts
Properties Residential, L.P. has given Purchaser material concessions regarding
this transaction in exchange for Purchaser agreeing to the provisions of this
Article XVII. Anything to the contrary contained in this Agreement
notwithstanding, nothing in this Article XVII shall prohibit Purchaser from
enforcing any and all rights Purchaser may have against any third party except
Seller and any other person or entity affiliated with or under common control
with Seller or Charles S. Roberts, under applicable law or pursuant to the
contracts, warranties and other agreements Roberts Properties Residential, L.P.
shall assign to Purchaser at Closing.


ARTICLE XVIII  —  MISCELLANEOUS

        A.   This Agreement constitutes the entire agreement between the parties
hereto and cannot be changed or modified other than by a written agreement
executed by both Purchaser and Seller. This Agreement supersedes all previous
agreements and understanding between the parties hereto with respect to the
subject matter hereof.

        B.   Irrespective of the place of execution or performance, this
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated. All terms and
words used in this Agreement regardless of the number or gender in which they
are used, shall be deemed to include any other number and any other gender as
the context may require.

        C.   This Agreement may be executed in more than one counterpart, each
of which shall be deemed an original.

-22-

--------------------------------------------------------------------------------

        D.   Time is of the essence of this Agreement and each term and
provision hereof. In the event that the last day for performance of any matter
herein falls on a Saturday, Sunday or legal holiday in the State of North
Carolina, the time for performance shall automatically be extended to the next
business day.

        E.   If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such terms, covenants and conditions to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term, covenant and condition of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

        F.   All rights, powers and privileges conferred hereunder upon the
parties unless otherwise provided shall be cumulative and not restricted to
those given by law.

        G.   No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any other party to its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

        H.   The parties reserve the right to waive, in whole or in part, any
condition or contingency herein which is for that party’s benefit.

        I.   Subject to Section XVIII J hereof, the provisions of this Agreement
shall extend to, bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, assigns and the legal
representatives of their estates.

        J.   This Agreement may not be assigned by Purchaser without Seller’s
prior written consent which may be given or withheld by Seller in its sole
discretion. If Seller agrees to an assignment by Purchaser of this Agreement,
thereafter any reference in this Agreement to Purchaser shall be deemed to refer
to such assignee or assignees. No assignment by Purchaser shall relieve
Purchaser of any of Purchaser’s obligations hereunder.

        K.   Anything contained in this Agreement to the contrary
notwithstanding, (i) except as specifically set forth in this Agreement to the
contrary, the terms and provisions of this Agreement shall not survive Closing
and shall be merged into the Deed; and (ii) except as specifically set forth in
this Agreement to the contrary, Seller does not make any warranties or
representations of any kind or character, expressed or implied, with respect to
the Property, its physical condition, income to be derived therefrom or expenses
to be incurred with respect thereto, or any other matter or thing relating to or
affecting the Property, and there are no oral or written agreements, warranties
or representations with respect to the Property, except as otherwise expressly
set forth in this Agreement.


-23-

--------------------------------------------------------------------------------

        L.    Seller and Purchaser each shall have the right to consummate the
transaction contemplated in this Agreement as part of an exchange of like-kind
property pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and the Regulations promulgated thereunder. Seller and Purchaser agree
to cooperate with each other to effect such an exchange for Seller, Purchaser or
both of them provided, however, (i) the ability of a party to effect an exchange
shall not be a condition precedent to that party’s obligations under this
Agreement, (ii) an exchange being effected by a party shall not result in any
additional cost (other than a nominal cost) to the other party; (iii) neither
party shall be obligated to take title to any other real property in order to
effect such an exchange for the other party; (iv) no exchange shall delay the
Closing Date; and (iv) any exchange being effected by a party shall be effected
by means of that party’s use of a qualified intermediary.

        M.    This Agreement may be executed in one or more counterparts, each
of which shall constitute an originally executed Agreement, and it shall not be
necessary that each party execute the same counterpart of this Agreement as long
as each party executes one or more counterparts of this Agreement.

        N.    REIT related provisions for Seller and Purchaser are as follows:

                    (i)      Purchaser acknowledges that it has been informed
that Seller is affiliated with Roberts Realty Investors, Inc. (the “REIT”), a
company whose securities are publicly traded. Purchaser agrees not to disclose
the existence of this Agreement, or discussions about or the terms hereof
(except to its attorneys, accountants, other advisors and partners, and such
third party vendors as Purchaser deems necessary as part of Purchaser’s due
diligence hereunder, provided that they agree not to disclose such information)
without Seller’s consent, unless required by law or unless such information is
otherwise publicly available. Purchaser also agrees not to utilize any
confidential information about the REIT learned as a result of this transaction
in connection with investments and the securities of the REIT.

                    (ii)    Seller acknowledges that it has been informed that
Purchaser is affiliated with Post Properties, Inc. (the “Post REIT”), a company
whose securities are publicly traded. Seller agrees not to disclose the
existence of this Agreement, or discussions about or the terms hereof (except to
its attorneys, accountants, other advisors and partners, and such third party
vendors as Seller deems necessary as part of Seller’s due diligence hereunder,
provided that they agree not to disclose such information) without Purchaser’s
consent, unless required by law or unless such information is otherwise publicly
available. Seller also agrees not to utilize any confidential information about
the Post REIT learned as a result of this transaction in connection with
investments and the securities of the Post REIT.


-24-

--------------------------------------------------------------------------------

        O.   The provisions of this Agreement and of the documents to be
executed and delivered at Closing are and will be for the benefit of Seller and
Purchaser only and are not for the benefit of any third party, and accordingly,
no third party shall have the right to enforce the provisions of this Agreement
or of the documents to be executed and delivered at Closing.

        P.   The offer made in this Agreement by Purchaser shall expire and be
null and void unless accepted, signed, and returned to Purchaser by May 3, 2005.
This offer supersedes any and all other offers made by Purchaser with respect to
the Property.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, sealed and delivered the day and year first above written.

    SELLER:            ROBERTS PROPERTIES RESIDENTIAL, L.P., a      Georgia
limited partnership          By:  Roberts Realty Investors, Inc., a Georgia   
           corporation, its sole general partner                  By:  /s/ Greg
M. Burnett                    Name:  Greg M. Burnett     
              Title:    Secretary and Treasurer         
                            (CORPORATE SEAL)              PURCHASER:         
POST APARTMENT HOMES, L.P., a Georgia limited partnership      limited
partnership          By:  Post GP Holdings, Inc., its sole general partner      
           By:  /s/ Thomas D. Senkbeil                    Name:  Thomas D.
Senkbeil                    Title:     EVP             
                            (CORPORATE SEAL)  


[Executions Continued on Next Page]


-25-

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company of New York joins in the execution of
this Agreement under seal for the purpose of acknowledging the agreement as to
the holding of the Deposit in escrow, as of the day and year first above
written.

    ESCROW AGENT:            FIDELITY NATIONAL TITLE INSURANCE
COMPANY OF NEW YORK          By:  /s/ Linda R. Thurman             
                            (CORPORATE SEAL)  







-26-

--------------------------------------------------------------------------------


EXHIBIT A

(Legal Description)

[Text omitted from SEC filing. The registrant agrees to furnish a copy of such
exhibit to the SEC upon request.]

--------------------------------------------------------------------------------


EXHIBIT B
(PERMITTED EXCEPTIONS)

[Text omitted from SEC filing. The registrant agrees to furnish a copy of such
exhibit to the SEC upon request.]

--------------------------------------------------------------------------------


EXHIBIT C
(BALLANTYNE PLACE PROPERTY INVENTORY)

[Text omitted from SEC filing. The registrant agrees to furnish a copy of such
exhibit to the SEC upon request.]